Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated April 13, 2021.
Claims 32-51 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “see-through glass display” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 40, and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim requires that the display screen display the virtual model.  For claims 37, 40, and 49, the virtual model is holographic.  The disclosure only indicates that a holographic virtual model can be displayed using a projector (see Paragraphs 0088 and 0093 of the PGPub).  Therefore, there is not support for the display screen displaying a holographic 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 states “wherein the at least one display screen includes a see-through glass display” where a “see-through glass display” is not defined in the Specification or considered a term of art.  The Examiner does not know if such a display is meant to mean 1) clear glass as a cover over a display, which would seemingly fail to distinguish over standard displays having a clear cover, eyeglasses or goggles that allow the user to “see-through” the glasses while also having an image shown via the glasses, or a piece of glass with images projected on it.  The Drawings fail to show the feature, so they are of no help.  The Examiner assumes that the feature is not part of Applicant’s inventive concept because it is simply mentioned near the end of the disclosure with no explanation.  The assumption is that Applicant considers the feature to be well-known in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-36, 39, 42-44, 47, 48, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Maracaja-Neto (WO 2015/031877) in view of Hotto et al. (US 2011/0301414), Lee et al. (WO 2015/119573), and Matsumura (US 2008/0269606).
Regarding Claim 32, Maracaja-Neto discloses:
An endoscope system having an endoscope, wherein the endoscope includes an endoscope handle and an endoscope body adapted to be inserted into a gastrointestinal tract of a patient (Paragraphs 0010 and 0068 and Fig. 13 showing an endoscope with a handle), the system comprising: 
a plurality of orientation markers (83) positioned on said endoscope handle (see Fig. 13); 
a plurality of sensors positioned at different locations longitudinally along the endoscope body, wherein each of said plurality of sensors is adapted to generate first orientation data and first data (Paragraphs 0014-0015 and 0019 indicate that a variety 
one or more cameras positioned external to said patient and adapted to detect one or more of said plurality of orientation markers and generate second orientation data (see Paragraphs 0010-0013 describing the use of cameras to detect fiducial markers; see also Paragraph 0053 mentioning the use of cameras 4 for tracking); 
a controller adapted to receive said first orientation data, the first data, and the second orientation data, and generate a virtual model of the patient's gastrointestinal tract showing a position of the endoscope within the patient's gastrointestinal tract (see Paragraphs 0014-0015 discussing how the system incorporates the camera system and information from other sensors to map the position of the scope; see also Paragraphs 0017-0022 with more details as to how the mapping is performed; as seen in Fig. 13, the system is compatible with the GI tract); and 
at least one display screen (shown in Fig. 3, but not numbered).
Maracaja-Neto does not explicitly disclose using pressure sensors adapted to generate first orientation data and first pressure data and where the display is adapted to receive the first orientation data, the first pressure data, and data indicative of the virtual model from the controller, display the virtual model, and display, in the virtual model, the first pressure data via a graph.
Hotto teaches placing pressure sensors (330n) along the length of an elongated tubular body (see Figs. 3A-3D) for sensing position information (see Paragraphs 0064-0066).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maracaja-Neto’s device 
Lee teaches a display with the imaging data and virtual model (see Fig. 8) along with other information.  Matsumura teaches putting pressure data on the display in the form of a graph (see Fig. 15, for example).  The Examiner also notes that graphs are old and well-known ways to convey data to a user through a visual means.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maracaja-Neto’s display to include Lee’s virtual model and Matsumura’s pressure information.  Such a modification provides the user with the data via visual representations.  These visual representations provide the user with positional information as to the location of the scope.

Regarding Claim 33, Maracaja-Neto as modified discloses wherein the controller is configured to send a visual alert to the display screen when the pressure data exceeds a predefined threshold (see Matsumura Paragraph 0013).

Regarding Claim 34, Maracaja-Neto as modified discloses at least one electromagnetic coil wound around one or more portions of the endoscope body, wherein the electromagnetic coil is configured to emit an electromagnetic signal (see Maracaja-Neto Paragraph 0015; see Hotto Paragraphs 0059 and 0067-0068; also, Applicant’s disclosure acknowledges that these systems are known in the art, see Paragraph 0076 of the PGPub).

Claim 35, Maracaja-Neto as modified discloses an electromagnetic tracking device external to the endoscope, wherein the electromagnetic tracking device is configured to receive the electromagnetic signal from the electromagnetic coil to track a position of the endoscope (see Maracaja-Neto Paragraph 0015 and Hotto Paragraphs 0067-0068; an external sensing device is used to detect the signal from the sensors). 

Regarding Claim 36, Maracaja-Neto as modified discloses wherein the display screen is adapted to display the virtual model in a separate portion of the display screen as the first pressure data (looking at the combination, Lee shows the virtual model in its own separate location (see Fig. 8) and Matsumura shows the pressure data on the side in its own location (see Figs. 9 and 10, for example)).

Regarding Claim 39, Maracaja-Neto discloses:
An endoscope system having an endoscope, wherein the endoscope includes an endoscope handle and an endoscope body adapted to be inserted into a gastrointestinal tract of a patient (Paragraphs 0010 and 0068 and Fig. 13 showing an endoscope with a handle), the system comprising:
a plurality of orientation markers (83) positioned on said endoscope handle (see Fig. 13);
a plurality of sensors positioned at different locations longitudinally along the endoscope body, wherein each of said plurality of sensors is adapted to generate first orientation data and first pressure data (Paragraphs 0014-0015 and 0019 indicate that a 
one or more cameras positioned external to said patient and adapted to detect one or more of said plurality of orientation markers and generate second orientation data (see Paragraphs 0010-0013 describing the use of cameras to detect fiducial markers; see also Paragraph 0053 mentioning the use of cameras 4 for tracking);
a controller adapted to receive said first orientation data, the first pressure data, and the second orientation data, and generate a virtual model of the patient’s gastrointestinal tract showing a position of the endoscope body within the patient’s gastrointestinal tract (see Paragraphs 0014-0015 discussing how the system incorporates the camera system and information from other sensors to map the position of the scope; see also Paragraphs 0017-0022 with more details as to how the mapping is performed; as seen in Fig. 13, the system is compatible with the GI tract); and
at least one display screen (shown in Fig. 3, but not numbered).
Maracaja-Neto does not explicitly disclose using pressure sensors adapted to generate first orientation data and first pressure data and where the display is adapted to receive the first orientation data, the first pressure data, and data indicative of the virtual model from the controller, display the virtual model, and display, in the virtual model, the first pressure data via a color-coded representation of endoscope movement though the patient's body.
Hotto teaches placing pressure sensors (330n) along the length of an elongated tubular body (see Figs. 3A-3D) for sensing position information (see Paragraphs 0064-0066).  Therefore, it would have been obvious to a person having ordinary skill in the art 
Lee teaches a display with the imaging data and virtual model (see Fig. 8) along with other information.  Matsumura teaches putting pressure data on the display in the form of a color-coded representation of endoscope movement though the patient's body (see Fig. 12, for example; see also, Paragraphs 0013, 0015, and 0106).  The Examiner also notes that using color-codes is an old and well-known way to convey data to a user through a visual means.  Each of Hotto’s pressure sensors generates data output, and displaying that data in a color-coded manner is an easy way for the user to assess the situation compared to providing numerical values (see Matsumura Paragraph 0106).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maracaja-Neto’s display to include Lee’s virtual model and Matsumura’s pressure information.  Such a modification provides the user with the data via visual representations.  These visual representations provide the user with positional information as to the location of the scope.

Regarding Claim 42, Maracaja-Neto as modified discloses at least one electromagnetic coil wound around one or more portions of the endoscope body, wherein the electromagnetic coil is configured to emit an electromagnetic signal (see Maracaja-Neto Paragraph 0015; see Hotto Paragraphs 0059 and 0067-0068; also, Applicant’s disclosure acknowledges that these systems are known in the art, see Paragraph 0076 of the PGPub), and an electromagnetic tracking device external to the 

Regarding Claim 43, Maracaja-Neto as modified discloses wherein the display screen is adapted to display the virtual model in a separate portion of the display screen as the first pressure data (looking at the combination, Lee shows the virtual model in its own separate location (see Fig. 8) and Matsumura shows the pressure data on the side in its own location (see Figs. 9 and 10, for example)).

Regarding Claim 44, Maracaja-Neto discloses:
An endoscope system having an endoscope, wherein the endoscope includes an endoscope handle and an endoscope body adapted to be inserted into a gastrointestinal tract of a patient (Paragraphs 0010 and 0068 and Fig. 13 showing an endoscope with a handle), the system comprising:
a plurality of orientation markers (83) positioned on said endoscope handle;
a plurality of pressure sensors positioned at different locations longitudinally along the endoscope body, wherein each of said plurality of pressure sensors is adapted to generate first orientation data and first pressure data (Paragraphs 0014-0015 and 0019 indicate that a variety of sensors (emission sensors for electromagnetic signals, for example), are positioned on the endoscope and useable with the system for tracking purposes);

a controller adapted to receive said first orientation data, the first pressure data, and the second orientation data, and generate a virtual model of the patient’s gastrointestinal tract showing a position of the endoscope within the patient’s gastrointestinal tract (see Paragraphs 0014-0015 discussing how the system incorporates the camera system and information from other sensors to map the position of the scope; see also Paragraphs 0017-0022 with more details as to how the mapping is performed; as seen in Fig. 13, the system is compatible with the GI tract); and 
at least one display screen (shown in Fig. 3, but not numbered).
Maracaja-Neto does not explicitly disclose using pressure sensors adapted to generate first orientation data and first pressure data and where the display is adapted to receive the first orientation data, the first pressure data, and data indicative of the virtual model from the controller, display the virtual model, and display, in the virtual model, the first pressure data via a color bar.
Hotto teaches placing pressure sensors (330n) along the length of an elongated tubular body (see Figs. 3A-3D) for sensing position information (see Paragraphs 0064-0066).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maracaja-Neto’s device to include Hotto’s pressure sensors. Such a modification provides positional information of the scope to the system.


Regarding Claim 47, Maracaja-Neto as modified discloses at least one electromagnetic coil wound around one or more portions of the endoscope body, wherein the electromagnetic coil is configured to emit an electromagnetic signal (see Maracaja-Neto Paragraph 0015; see Hotto Paragraphs 0059 and 0067-0068; also, Applicant’s disclosure acknowledges that these systems are known in the art, see Paragraph 0076 of the PGPub), and an electromagnetic tracking device external to the endoscope, wherein the electromagnetic tracking device is configured to receive the electromagnetic signal from the electromagnetic coil to track a position of the 

Regarding Claim 48, Maracaja-Neto as modified discloses wherein the display screen is adapted to display the virtual model in a separate portion of the display screen as the first pressure data (looking at the combination, Lee shows the virtual model in its own separate location (see Fig. 8) and Matsumura shows the pressure data on the side in its own location (see Figs. 9 and 10, for example)).

Regarding Claim 50, Maracaja-Neto as modified discloses wherein the color bar is a histogram including a plurality of color bars, and wherein the plurality of color bars include a first color bar representing a pressure applied to a first region of the gastrointestinal tract and a second color bar representing a pressure applied to a second region of the gastrointestinal tract (see Matsumura Figs. 9 and 10 showing bars and Fig. 12 showing color; each of Hotto’s pressure sensors generates data output such that each sensor needs its own bar; the pressure on the sensor is caused by the GI tract such that the different bars represent pressure at different positions of the GI tract).

Regarding Claim 51, Maracaja-Neto as modified discloses wherein the virtual model includes a portion of the patient’s colon (see Paragraph 0018 for example, in particular, where the visualized structure (the particular human anatomy being examined, which can include the GI system as seen in Fig. 13) is displayed with the .

Claims 37, 40, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Maracaja-Neto (WO 2015/031877), Hotto et al. (US 2011/0301414), Lee et al. (WO 2015/119573), and Matsumura (US 2008/0269606), as applied to claims 32, 39, and 44 above, and further in view of Shahinian (US 2007/0249932).
Regarding Claims 37, 40, and 49, Maracaja-Neto, Hotto, Lee, and Matsumura disclose the invention substantially as claimed as stated above.  Maracaja-Neto also discloses providing 3D views (see Paragraph 0020) for example, but holographic model is not explicitly disclosed.  The Examiner notes that Applicant has not invented such models and this form of display is well-known in the art.  Shahinian teaches that such systems are old and well-known for creating holographic images of the site for viewing by multiple users (see Paragraphs 0039 and 0042).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maracaja-Neto’s model to be displayed as a holographic virtual model.  Such a modification incorporates well-known techniques for displaying images in a particular 3D format.

Claims 38, 41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Maracaja-Neto (WO 2015/031877), Hotto et al. (US 2011/0301414), Lee et al. (WO 2015/119573), and Matsumura (US 2008/0269606), as applied to claims 32, 39, and 44 above, and further in view of Casas (US 2016/0191887).
Regarding Claims 38, 41, and 45, Maracaja-Neto, Hotto, Lee, and Matsumura disclose the invention substantially as claimed as stated above.  Maracaja-Neto also discloses combining imaging data set with positional tracking data (Paragraph 0019) and displaying real time visualization of the reference markers, which are external to the patient as seen in Figs. 1 and 13, for example, as well as internal structures of interest and their relationship with surgical instruments (see Paragraph 0022).  However, there is no specific mention of wherein the at least one display screen is adapted to render the virtual model on top of a patient image taken by the one or more cameras.  There appear to be several references showing this concept (see Conclusion), and Casas indicates that mixing live video of the external surface with models of internal anatomy are well-known (see Paragraph 0006).  These systems provide the user with a single screen to view instead of having to go back and forth between the patient and a monitor (see Paragraph 0005).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maracaja-Neto’s system to include displaying the model on the patient as is well-known in the art.  Such a modification eliminates the need for the user to go back and forth between the patient and the monitor to perform mental mapping of the target structures relative to the patient.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Maracaja-Neto (WO 2015/031877), Hotto et al. (US 2011/0301414), Lee et al. (WO 2015/119573), and Matsumura (US 2008/0269606), as applied to claim 44 above, and further in view of Kornblau et al. (US 2011/0105895).
Regarding Claim 46, Maracaja-Neto, Hotto, Lee, and Matsumura disclose the invention substantially as claimed as stated above.  They do not explicitly disclose wherein the at least one display screen includes a see-through glass display.  Kornblau teaches that it is well-known to provide a user with see-through glasses to provide enhanced or augmented reality images to the user (see Paragraphs 0053 and 0062).  The Examiner also asserts that this feature must be well-known in the art or Applicant would have provided more detail as to what it is and how it works.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maracaja-Neto’s device to include a see-through display.  Such a modification incorporates a well-known means for providing an enhanced or augmented reality view of a location.

Response to Arguments
Applicant's arguments filed July 13, 2021, have been fully considered but they are not persuasive.
Applicant argues that the 101 inventorship issue is in error because the present application includes generating a virtual model of the GI tract (and presumably displaying the virtual model as claimed).  The rejection is removed for the time being, but there are still some issues as to what exactly is Applicant’s contribution over the prior art.  The Examiner still found it necessary to look to the 14/505387 application for an understanding of what was going on.  

Continuing with this problem, Applicant’s figures do not really even show the endoscope within the virtual model.  Look at Fig. 1B, for example.  Where is the endoscope scope shown in image 150?  The dotted-line seems to be either the virtual model or the endoscope, but it can’t be both.  Fig. 1D is clearer (although the image is not on the display screen), and the virtual model 160 does not show the endoscope at all.  Again, the Examiner does not see where this is particularly complicated that a drawing is required, but maybe an objection is necessary if this is the inventive feature.  Maybe there should be a drawing with all of these features shown in one place and not across multiple applications.
As to the art rejection, Applicant argues that Maracaja-Neto fails to disclose generating a virtual model of a GI tract and showing a position of the endoscope within the GI tract.  The Examiner disagrees.  Maracaja-Neto discusses mapping the instrument and display the visualized structure (the GI tract) with the surgical 
The additional arguments are based on the alleged deficiencies of Maracaja-Neto.
This application has presented several unique challenges because of the heavy reliance on material incorporated by reference.  If US 2015/0099925 is prior art under 102a1 and the exceptions 102b1/2 do not apply, then the claims would be easily rejected under 103 with the only difference being the inclusion of a composite image of real-time images and a computer model.  Given the art of record, that additional feature is obvious and well-known.
The claims are not in condition for allowance at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gildenberg (US 2008/0243142) discloses overlaying images of a patient with a reconstructed image of the target site; Cosman (US 2004/0138556) shows using images of the patient with virtual images; Devanaboyina (US 5,571,114) discloses viewing holographic images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795